Citation Nr: 1736301	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to December 2004 and from April 2006 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for depression.  The Veteran filed a timely Substantive Appeal 
(VA Form 9) in June 2013.


FINDING OF FACT

In a July 2016 written statement and an August 2017 Motion to Dismiss Appeal, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wished to withdraw the issue of entitlement to service connection for depression.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue of entitlement to service connection for depression in his June 2013 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b)(1).

In a July 2016 written statement, the Veteran indicated "I wish to withdraw the issue of depression currently on appeal."  Additionally, in an August 2017 Motion to Dismiss Appeal, prior to the promulgation of a decision in this case, the Veteran's representative expressly requested withdrawal of the issue of entitlement to service connection for depression.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for depression is dismissed.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


